United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1290
Issued: December 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2013 appellant, through her attorney, filed a timely appeal from a
February 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
regarding her schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has greater than four percent right lower extremity
impairment, for which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 19, 2010 appellant, then a 49-year-old psychiatric practical nurse, filed a
traumatic injury claim alleging that she injured her back on May 9, 2010 while transporting a
patient from a chair to the bed. OWCP accepted the claim for herniated lumbar disc at L5-S1
and paid appropriate benefits, including a January 24, 2011 right-sided L5-S1 microdiscectomy.
By decision dated May 9, 2012, it found appellant’s position as a medical support assistant
effective June 7, 2011 fairly and reasonably represented her wage-earning capacity and reduced
her compensation accordingly. Appellant retired on August 31, 2012.
On May 29, 2012 appellant filed a Form CA-7 claim for a schedule award. In a
February 15, 2012 report, Dr. David Weiss, an osteopath, noted the history of injury, appellant’s
medical course and his review of medical records provided. He utilized the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2008) (A.M.A.,
Guides). Dr. Weiss found appellant’s equinus gait was carried through with a modicum of
difficulty and examination of the lumbosacral spine revealed paravertebral muscular spasms and
tenderness over the posterior midline with bilateral posterior superior iliac spine tenderness.
Examination revealed lumbar range of motion 80 degrees, backward extension 20/30 degrees,
left lateral flexion 20/30 degrees, right lateral flexion 20/30 degrees, with positive straight leg
raising test on the right of 80 degrees, 5/5 muscle strength and diminished sensibility over the
L4, L5 and S1 dermatomes involving the right lower extremity. Dr. Weiss opined that the
May 9, 2010 work-related injury was the cause of appellant’s subjective and objective findings
and maximum medical improvement was reached on February 16, 2012. He referred to Table
16-12, Peripheral Nerve Impairment.2 For the right L4 femoral nerve root, Dr. Weiss found
appellant had a class 1 sensory deficit. He applied the net adjustment formula and grade
modifiers. Dr. Weiss referred to Table 17-6, page 575 and determined the grade modifier
functional history was 4; and under Table 16-8, page 519, grade modifier clinical studies was 2.
He utilized the net adjustment formula and found GMFH - CDX (3-1) plus GMCS - CDX (2-1)
equaled a net adjustment of 3, which resulted in two percent sensory deficit right L4 femoral
nerve. For the sensory deficit right L5 and S1 nerve root, Dr. Weiss found under Table 16-12,
page 535 a class 1 sensory deficit or four percent. He found grade modifier functional history 3
and grade modifier clinical studies 2. Utilizing the net adjustment formula of GMFH - CDX
(3-1) plus GMCS - CDX (3-1) equaled 3, for a net adjustment of three or nine percent.
In a July 15, 2012 report, an OWCP medical adviser noted the history of injury and his
review of the medical records, including Dr. Weiss’ February 15, 2012 report. He opined that
Dr. Weiss’ recommendation of 11 percent right lower extremity impairment, which was based
upon 9 percent sensory deficit L5-S1 nerve root and 2 percent motor deficit, could not be utilized
as the tables did not relate to nerve roots, but rather related only to the nerves that make up
multiple nerve roots. The medical adviser explained Dr. Weiss quotes Table 16-12 page 53 and
Table 17-6, page 575 in regard to his calculation; however, both tables relate to large nerves that
are made up of multiple nerve roots and not the nerve roots themselves and therefore are not
applicable. He utilized Dr. Weiss’ examination findings and applied them to the The Guides
Newsletter, July/August 2009. Under Proposed Table 2, page 6, the medical adviser found right
2

A.M.A., Guides 534.

2

L5 nerve root compression with mild sensory deficit was class 1 with default value one percent.
As applied to the grade modifiers, there is no change in the default value of one percent. In
regard to mild motor loss, the medical adviser found right L5 nerve root compression with mild
motor deficit was class 1 with five percent impairment. Based on the adjustment grid and the
grade modifiers, he found an impairment rating of three percent. The medical adviser combined
the one percent mild sensory deficit with the three percent L5 mild motor deficit and found four
percent impairment of the right lower extremity. He opined that appellant reached maximum
medical improvement on February 15, 2012, the date of Dr. Weiss’ examination.
By decision dated August 2, 2012, OWCP awarded four percent right lower extremity
impairment.
On August 7, 2012 appellant’s attorney requested a hearing, which was held on
November 29, 2012 by video conference.
In an August 20, 2012 report, Dr. Daniel Kane, a Board-certified physiatrist, performed
an electrodiagnostic evaluation. He concluded all nerve conduction studies were excellent and
the electromylogram (EMG) testing revealed some chronic L5 nerve root changes with no
significant ongoing nerve root loss and no evidence of lumbosacral plexopathy, a peripheral
neuropathy, a peroneal nerve injury or myopathy. Dr. Kane indicated that the EMG testing was
similar to the testing done in December 2011. A copy of the August 20, 2012 EMG/nerve
conduction test was also submitted.
Additionally, a December 16, 2012 follow-up report from Dr. Kenan Aksu was also
submitted.3 He indicated that her chronic radiculopathy worsens at night and experiences spasms
of the lower extremity.
By decision dated February 19, 2013, an OWCP hearing representative affirmed the
August 2, 2012 decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The claimant has the burden of proving

3

Dr. Aksu’s credentials are not of record.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

6

Id.

3

that the condition for which a schedule award is sought is causally related to his or her
employment.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment using the sixth edition (July/
August 2009) is to be applied.10
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).11 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter. While the claimant has the
7

Veronica Williams, 56 ECAB 367, 370 (2005).

8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
11

A.M.A., Guides 533.

12

Id. at 521.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.14
OWCP accepted appellant’s traumatic injury claim for L5-S1 disc herniation and granted
a schedule award for four percent permanent impairment of the right lower extremity.
While Dr. Weiss cited various tables in the A.M.A., Guides and calculated an impairment
rating of 11 percent for the right lower extremity, the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities. OWCP
has adopted the standard set forth in The Guides Newsletter.15 Dr. Weiss did not utilize the
standard set forth in The Guides Newsletter or explain why it is was not applicable. Thus, his
impairment rating is of reduced probative value.16
The medical adviser utilized the standard set forth in The Guides Newsletter, but offered
no explanation as to how the grade modifiers or net adjustment formula were determined and
calculated. Furthermore, the medical adviser failed to explain the basis for his determination.
Thus, the medical adviser’s opinion is of reduced probative value.
As the medical evidence has not been properly correlated to the applicable provisions of
the A.M.A., Guides, the case must be remanded for additional development of the medical
evidence.17
On appeal, appellant’s counsel contends several errors with OWCP’s decision. However,
due to the disposition of the case, counsel’s arguments will not be addressed.
CONCLUSION
The Board finds that this case is not in posture for decision. On remand, OWCP should
develop the medical evidence in accordance with the A.M.A., Guides to determine appellant’s
permanent impairment for schedule award purposes.

14

Horace L. Fuller, 53 ECAB 775, 777 (2002).

15

See L.J., Docket No. 10-1263 (issued March 3, 2011).

16

James Kennedy, Jr., 40 ECAB 620, 627 (1989).

17

T.T., Docket No. 10-880 (issued November 9, 2010). The Board notes that the medical reports from Dr. Kane
and Dr. Aksu are of no probative value with regard to the issue of permanent impairment.

5

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: December 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

